Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application has been granted the petition to make special under PCT-Patent Prosecution Highway (PCT-PPH). 
Receipt of amendments filed on 03/15/2021 is acknowledged. Claims 70-79, 85 and 87-95 are currently pending in this Application.
Response to Election/Restriction 
Applicant's election, without traverse, of Group I, claims 70-79 and 85, drawn to a compound of formula 
    PNG
    media_image1.png
    89
    153
    media_image1.png
    Greyscale
, and elected species of formula
    PNG
    media_image2.png
    124
    220
    media_image2.png
    Greyscale
, in the reply filed on March 15, 2021 is acknowledged.  Claims 70, 78, 79, 85, 87-89, 91-93 and 95 read on the elected species. Claims 71-77, 90 and 94 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/15/2021.
Examination
The species elected by applicants (above) is free of the prior art. Pursuant to M.P.E.P. §803.02, the claims are examined fully with respect to the elected species and further to the extent necessary to determine patentability of claims as they pertain to related 
    PNG
    media_image3.png
    123
    179
    media_image3.png
    Greyscale
. The expanded search encompasses the elected species and reads on claims 70, 78, 79, 85, 87-89, 91-93 and 95.
Subject matter outside of the searched/examined scope are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
If upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. See M.P.E.P. § 803.02 (2001). If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species. Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final. Id. 

Specification Objection - Abstract

          Applicant is reminded of the proper content of an abstract of the disclosure.
The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
          The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b). The examiner suggests adding the various structures of the compounds claimed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70, 78, 79, 87-89 and 91-92 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

    PNG
    media_image4.png
    29
    538
    media_image4.png
    Greyscale
.This is confusing because there is no 5-, 6-, or 7- membered ring fused anywhere in the compounds.  In the art, a fused ring denotes two or more rings joined together. None of the compounds described in the specification have this feature. As before, claims 78, 91 and 92 recite a “fused ring” for R1 and R2 together. This is ambiguous. If Applicant means that a ring is formed at the position of combination of R1 and R2, this is already specified in the description in “R1 and R2 taken together form a ring”.
In claim 70, 78 and 87-89 the ring that is formed by taking together R1 and R2 is said to contain 0-2 N atoms and 1-3 O atoms. Currently, it is unclear if 0-2 N and 1-3 O are the only heteroatoms allowed in the ring. It appears from the specification that only 0-2 N and 1-3 O can be part of the ring, however, the term “containing” does not exclude additional unrecited elements and it’s unclear in this case if open or closed claim language is intended. Thus, is the recitation inclusive of other atoms, such as P or S, and of more than 2 N or more than 3 O? The ambiguity here could be corrected by using “consisting of” instead of “containing”.
Claims 91 and 92 disclose “the ring containing 1-2 O atoms in the ring”. The scope of the heteroring containing 1-2 O atoms of claims 91 and 92 is unclear. It is unclear if 1-2 O atoms are the only heteroatoms allowed in the ring. The language in these claims appears to be open ended, and based on the proviso at claim 70, the ring must contain at least 1 N atom (not mentioned in claims 91-92) when the ring contains 1 O atom. Thus, is the recitation inclusive of other atoms, such as N, P or S, and of more than 2 O atoms? 


Improper Markush Grouping Rejection
Claims 70, 78, 85, 87-89, 91-93 are rejected as being drawn to an improper Markush group of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
The Markush grouping of claims 70, 78, 85, 87-89, 91-92 (for presence of 1-2 N and/or other heteroatoms) and 93 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use.  There are marked structural differences in the scope of compounds claimed, including 
    PNG
    media_image5.png
    140
    506
    media_image5.png
    Greyscale
 , there is no common core or substantial structural feature shared and a common use would not be expected.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a substantial structural similarity as well as a common use.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 70, 78, 87-89 and 91-92 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Hedge et al. (J. Org. Chem. 1961, 26, 3166-3170).

    PNG
    media_image6.png
    158
    190
    media_image6.png
    Greyscale
in water or in a potassium carbonate solution, at page 3170 (last compound: 
    PNG
    media_image7.png
    19
    307
    media_image7.png
    Greyscale
). Claims 87-89 recites “a pharmaceutical composition”, which does not impart any structural characteristics to the composition claimed.  Nothing precludes the use of the composition of Hedge as instantly claimed (see MPEP 2111.02(II)), nor does the recitation impart any structural characteristic that would distinguish it from the prior art composition. The composition as is presented in the prior art could be administered at least orally or dermally, and is in the form of a dispersion or suspension or solution in said water or potassium carbonate solution.
Claim Objections
Claims 70, 78, 85, 87-89 and 91-93 are objected to for containing non-elected (non-searched) subject matter.
Claims 79 and 95 are objected to for depending of rejected claims and would be allowed if re-written in independent form.
  Note: Examination was not expanded further from the scope explained above. 

Conclusion
Claims 70, 78, 85, 87-89 and 91-93 are rejected. Claims 79 and 95 are objected to. No claim is in condition for allowance.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626